Citation Nr: 1028074	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In a September 
2005 decision, the RO denied the Veteran's claims for service 
connection for bilateral (i.e., right and left ear) hearing loss 
and tinnitus.  But a February 2007 decision since issued during 
the pendency of his appeal granted service connection for right 
ear hearing loss and tinnitus.  The RO assigned a noncompensable 
(i.e., zero percent) rating for the right ear hearing loss and a 
10 percent rating for the tinnitus, retroactively effective from 
November 17, 2004.  The Veteran did not appeal these initial 
ratings or effective date.  See, e.g., Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal 
these "downstream" issues).  Therefore, the only issue remaining 
on appeal is whether he also is entitled to service connection 
for left ear hearing loss.


FINDING OF FACT

The Veteran does not have sufficient hearing loss in his left ear 
to be considered a disability by VA standards.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist a claimant in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain; and (3) that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

The Veteran was provided this required VCAA notice in letters 
dated in December 2004, February 2005, and June 2007.  These 
letters indicated the types of information and evidence necessary 
to substantiate a claim for service connection for hearing loss 
and explained the division of responsibility between him and VA 
in obtaining this supporting evidence, including the information 
needed to obtain lay evidence and both private and VA medical 
treatment records.  38 C.F.R. § 3.159(b)(1).

The letters issued in December 2004 and February 2005 were sent 
prior to the initial adjudication of his claim by the RO in 
September 2005, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  In comparison, the 
June 2007 letter was issued after the initial adjudication of his 
claim and was the first to provide notice concerning the 
downstream disability rating and effective date elements of his 
claim.  See Dingess, supra.  This timing error in the provision 
of this additional notice, however, is not prejudicial because 
the Board is denying his underlying claim for service connection, 
so any questions as to the appropriate downstream disability 
rating and effective date to be assigned are ultimately moot.  
38 C.F.R. § 20.1102.  Moreover, there has not been any reason to 
readjudicate his claim since providing that additional June 2007 
notice, such as in a supplemental statement of the case (SSOC), 
because he and his representative have not submitted any 
additional evidence that might change the outcome of the prior 
adjudication of this claim.  Cf. Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  See, too, Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating that, as 
a matter of law, the provision of adequate VCAA notice prior to a 
readjudication, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an initial 
adjudication.)

In sum, the Board finds that VA has fulfilled its duty-to-notify 
obligation.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009) 
(indicating that, as the pleading party, it is the Veteran's 
burden, not VA's, to show there is a VCAA notice error and that 
it is prejudicial, i.e., outcome determinative).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  He has not indicated there are any 
outstanding records that might be relevant to his claim.  
In addition, he was provided a VA audiological evaluation in 
December 2006 to determine whether he has a hearing loss 
disability related to his military service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  So the duty to assist also 
has been satisfied.  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA.

II.  Service Connection for Left Ear Hearing Loss

In his initial claim the Veteran alleged that he had developed a 
bilateral hearing loss disability as a result of acoustic trauma 
in service due to working on flight decks on aircraft carriers.  
Indeed, the RO has already granted service connection for 
right ear hearing loss and tinnitus based on that noise exposure 
in service.  But since there is no evidence that he also has a 
hearing loss disability in his left ear, according to the 
prescribed VA standards, the Board has no choice but to deny this 
remaining portion of his claim, irrespective of any potential 
relationship or correlation between the hearing loss in this ear 
and that noise exposure mentioned coincident with his military 
service.  That is to say, unlike his right ear hearing loss and 
tinnitus, there is no current left ear hearing loss disability to 
attribute to his military service.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as organic disease of the nervous 
system, including sensorineural hearing loss, will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year of 
separation from service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).



Normal hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  
But to constitute an actual disability by VA standards, 
hearing loss must be of a sufficient level of severity.  More 
specifically, impaired hearing for VA compensation purposes will 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 
decibels or greater; or when the auditory threshold for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  So while a Veteran may have 
some degree of hearing loss, he must have a certain level of 
hearing loss for it to be considered a "disability" for VA 
compensation purposes.

In this particular case, the Veteran's hearing loss in his left 
ear does not meet these threshold minimum requirements of § 3.385 
to be considered an actual disability by VA standards.  The only 
time an audiological evaluation was performed in connection with 
his current claim was in December 2006.  And testing of his left 
ear at that time revealed 15-decibel losses in the 1000, 2000, 
and 3000 Hz frequencies, and a 30-decibel loss in the 4000 Hz 
frequency.  His speech discrimination for this ear was 96 
percent.  

These VA audiometric findings clearly show the Veteran does not 
have a hearing loss disability in his left ear according to the 
exacting standards of § 3.385.  Thus, his claim must be denied on 
this basis, and this basis alone, regardless of his accepted or 
conceded exposure to noise in service.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim); 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997) (holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of application, 
not for past disability); and McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that this requirement of 
current disability is satisfied when the 


claimant has the disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim). 

While the Veteran may well believe that he has a hearing loss 
disability in his left ear, he simply is not qualified to make 
this determination.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons generally are not competent to render medical 
opinions concerning diagnosis and etiology of disease).  While he 
is competent to proclaim having experienced difficulty hearing in 
his left ear since service, this, even if true, does not in turn 
mean he has sufficient hearing loss in this ear currently to 
satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 
to be considered an actual disability according to VA standards.  
The severity of his hearing loss, as determined by the standards 
of this regulation, is strictly a medical determination.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ((distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted.").  And see 38 C.F.R. § 3.159(a)(2).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for left ear hearing loss.  And 
as the preponderance of the evidence is against this claim, 
the doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this 
claim must be denied.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


